Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 15-40 are pending. Claims 15-36 were elected without traverse in the reply filed on 06/13/2022. A specie election of trifluoromethanesulfonic acid and the compound of formula (I) with ALK being methyl and X being H, was made in the reply filed on 06/13/2022. Claims 15-19, 24-28 and 30-40 are readable on the elected specie. After further consideration the restriction between inventions I and II, claims 15-36 and 37-40, mailed 04/13/2022 is withdrawn. The specie election is maintained. Accordingly, claims 15-19, 24-28 and 30-40 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Claim Rejections - 35 USC § 112
Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 39-40 recite the broad recitation below 75C, and the claims also recite “especially below 60C”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-19, 24-28, 30-35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. 2004 (Synthesis of Trifluoromethanesulfonic Acid from CHF3, Organic Process Research & Development, vol. 8, pp. 660-662, Published 11-2004. Cited in the IDS filed 11/11/2020), ‘458 (USPGPub 2006/0100458, Published 05-20010) and/or 455’ (WO2015/071455, Published 05-2015. Cited in the IDS filed 11/11/2020).

Interpretation of Claims

    PNG
    media_image1.png
    141
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    696
    media_image2.png
    Greyscale

	The activated form of sulfur trioxide of claim 15 is the initiator of formula (II) in claim 24. The word using in claims 24 and 34 is interpreted to be reacting or some other active step. The word using is not defined. Therefore any involvement will read on using.
Scope of the Prior Art
	Mukhopadhyay et al. 2004 teach the process to prepare trifluoromethanesulfonic acid from the reaction of CHF3 (haloalkane) with SO3 and hydrogen peroxide (H2O2) as the initiator (p. 661). See below.

    PNG
    media_image3.png
    121
    509
    media_image3.png
    Greyscale

	Concerning claims 34-35, RhCl3 reads on these claims.
The reaction of H2O2 with SO3 leads to the formation of peroxodisulfuric acid. See 458 paragraph 0007. See below structure of peroxodisulfuric acid.

    PNG
    media_image4.png
    157
    315
    media_image4.png
    Greyscale

	Mukhopadhyay et al. 2004 teach the reaction to prepare the trifluoromethanesulfonic acid involves an initiator that forms a radical (p. 660). See immediately below.

    PNG
    media_image5.png
    140
    447
    media_image5.png
    Greyscale

Ascertaining the Difference
	Mukhopadhyay et al. 2004 does not teach the elected peroxoacid of formula (I) with ALK being methyl and X being hydrogen. 

Secondary Reference
	455 teach the currently claimed peroxoacid of formula (I) with X being hydrogen (p. 6). 455 teach reacting the claimed peroxoacid with SO3 to form an activated form of sulfur trioxide (p. 6). See immediately below. 455 teach ALK is especially a methyl, ethyl….. (p. 2). The immediately below reaction is the reaction of the sulfur trioxide with a peroxoacid to prepare the initiator/activated SO3.

    PNG
    media_image6.png
    49
    713
    media_image6.png
    Greyscale

	455 teach the activated form of sulfur trioxide is used as an initiator in the reaction to prepare alkanesulfonic acids (p. 1, lines 5-10).
Concerning the stability at room temperature, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963). 
	Concerning claims 37-38, 455 teach the following (pp. 9-10).

    PNG
    media_image7.png
    274
    1148
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    183
    1138
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    259
    1157
    media_image9.png
    Greyscale

The above temperatures and/or pressures overlap the currently claimed pressures and temperatures. 	
455 teach Marshall’s acid as seen immediately below (page 2). 455 teach the above initiator being superior to Marshall’s acid (p. 6, lines 5-14).

    PNG
    media_image10.png
    155
    313
    media_image10.png
    Greyscale

Reference 458, teach the use of Marshall’s acid as an initiator in the production of an alkane sulfonic acid (p. 2, par. 10). The below radical initiation and formation of the product mirror the chemical steps taught by Mukhopadhyay et al. 2004 (p. 660).

    PNG
    media_image11.png
    204
    577
    media_image11.png
    Greyscale

	458 teach the production of the Marshall’s acid by contacting hydrogen peroxide and sulfur trioxide (par. 007). Hydrogen peroxide and sulfur trioxide are utilized in the reaction taught by Mukhopadhyay et al. 2004 (p. 661). This teaching suggests the formation of Marshall’s acid in the reaction taught by Mukhopadhyay et al. 2004 (p. 661).
These teachings render Mukhopadhyay et al. 2004, 455 and 458 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the initiator taught by Mukhopadhyay 2004 with the initiator taught by 455 in the reaction to make trifluoromethanesulfonic acid taught by Mukhopadhyay et al. 2004 (p. 661).
The ordinary artisan would have done so with an expectation of success because trifluoromethane and methane follow mirrored reaction pathways to produce the respective sulfonic acids. 
Alternatively, due to the general knowledge that SO3 and hydrogen peroxide potentially form Marshall’s acid and the inferiority of Marshall’s acid, one of ordinary skill would have chosen the superior initiator taught by 455 to arrive at the instant invention. An expectation of success comes from the knowledge that trifluoromethane and methane follow mirrored reaction pathways to produce the respective sulfonic acids.
Concerning the haloalkane of claims 17-18, 26-27 30, 32-33, 37-38 and the reducing agent of claim 24, it would have been obvious to have utilized trifluoromethane and/or trifluoromethane sulfonic acid over the methane taught by 455 when preparing the peroxoacids and/or the initiator. The reason being, the ordinary artisan was in need of producing trifluoromethanesulfonic acid taught by Mukhopadhyay 2004 (p. 661). The expectation of success comes from the knowledge that trifluoromethane and methane follow mirrored reaction pathways to produce the respective sulfonic acids.
Regarding steps of adding reactants, for example preparing activated sulfur trioxide in or outside the reaction, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning the currently claimed temperatures and/or pressures, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. 2004 (Synthesis of Trifluoromethanesulfonic Acid from CHF3, Organic Process Research & Development, vol. 8, pp. 660-662, Published 11-2004. Cited in the IDS filed 11/11/2020), ‘458 (USPGPub 2006/0100458, Published 05-20010) and/or 455’ (WO2015/071455, Published 05-2015. Cited in the IDS filed 11/11/2020) as applied to claims 15-19, 24-28, 30-35 and 37-40 and in further view Mukhopadhyay et al. 2003 (A High -Yield Approach to the Sulfonation of Methane to methanesulfonic Acid Initiated by H2O2 and a Metal Chloride, Communications, Angew. Chem. Int. Ed. 42, pp. 2990-2993, Published 07-2003).

Interpretation of Claims

    PNG
    media_image1.png
    141
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    696
    media_image2.png
    Greyscale


    PNG
    media_image12.png
    60
    719
    media_image12.png
    Greyscale

	The activated form of sulfur trioxide of claim 15 is the initiator of formula (II) in claim 24. The word using in claims 24 and 34 is interpreted to be reacting or some other active step. The word using is not defined. Therefore any involvement will read on using.
Scope of the Prior Art
	The individual and combinational teachings of Mukhopadhyay et al. 2004, 458 and/or 455 are written in the above 103 and are incorporated by reference.
	As a reminder Mukhopadhyay et al. 2004 teach the process to prepare trifluoromethanesulfonic acid from the reaction of CHF3 (haloalkane) with SO3, H2O2 and RhCl3 (p. 661). See below.

    PNG
    media_image3.png
    121
    509
    media_image3.png
    Greyscale

	
Ascertaining the Difference
	Mukhopadhyay et al. 2004, 458 and/or 455 do not teach a first row transitional metal.
Secondary Reference
	Mukhopadhyay et al. 2003 teach identical reactions compared to Mukhopadhyay et al. 2004 (p. 2990). Mukhopadhyay et al. 2003 teach the most effective promoters included CuCl3 (p. 2990). These teachings render Mukhopadhyay et al. 2003 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the promoter taught by Mukhopadhyay et al. 2004 with the promoter CuCl3 taught by Mukhopadhyay et al. 2003 (2990). The ordinary artisan would have done so because Mukhopadhyay et al. 2003 taught the most effective promoters included CuCl3. There was an expectation of success because Mukhopadhyay et al. 2003 teach identical reactions compared to Mukhopadhyay et al. 2004 (p. 2990).
	

	
Conclusion
Claims 15-19, 24-28 and 30-40 are rejected. No claims allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/JAFAR F PARSA/Primary Examiner, Art Unit 1622